DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2021 has been considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: Page 5 line 4 of the specification recites “this invention is not limited the exemplary…”.  It appears a word such as “to” or “by” is missing between the words “limited” and “the”.   Page 10 line 25 recites “may have a configured including”.  This phrase does not make sense and it appears Applicant intends to use the term “configuration” rather than “configured”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Honda et al (US 2020/0392369 A1.
Regarding claims 1 and 3
Alternatively, although Honda does not explicitly identify an example showing the base layers as a metal oxide of anodized aluminum, Honda explicitly teaches a metal oxide of anodized aluminum as one of a limited number of possible base material layers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
Claim 2 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Honda et al (US 2020/0392369 A1) as evidenced by Fukatsu et al. (US 2021/0285120 A1).
Regarding claim 2, Honda teaches all of the limitations of claim 1 as set forth above but does not explicitly disclose the surface of the structure formed from a barrier layer.  However, Honda teaches the first and second base material layers as a metal oxide of anodized aluminum [0016] which as evidenced by Fukatsu comprises a barrier layer and a porous layer formed on the barrier layer [0022] which would result in the structure having a surface formed by a barrier layer when stacked.

Claim Rejections - 35 USC § 103
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (US 20200392369 A1) in view of Liu et al (US 2013/0009659 A1).
Regarding claims 4 and 5, 
However, Honda teaches the laminated product may be for display assemblies [0002] and Liu teaches a laminated probe card made of insulating layers with through-holes in which leads (probes) are inserted [0036] used by a display element [0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laminated film structure of Honda as a probe card as taught by Liu and to provide holes in the structure into which leads (probes) are inserted since the laminated structure of Honda is appropriate for display unit uses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784